 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   THOMAS BELTRAN, et al.,                           Case No. 1:18-cv-01676-LJO-SAB

12                  Plaintiffs,                        ORDER RE STIPULATION TO CONTINUE
                                                       SCHEDULING CONFERENCE
13          v.
                                                       (ECF No. 6)
14   OLAM SPICES AND VEGETABLES, INC.,

15                  Defendant.

16

17         On July 7, 2015, Plaintiffs filed this action in the Superior Court of the State of

18 California, which was removed to the above-entitled court on December 10, 2018. (ECF No. 1.)

19 On December 11, 2018, the Court set an initial scheduling conference to take place on February
20 12, 2019. (ECF No. 4.) On February 6, 2019, the parties filed a joint stipulation to continue the

21 scheduling conference at least six months because they have tentatively agreed to a settlement

22 and need to prepare a settlement agreement that would require approval of the Court. (ECF No.

23 6.) Due to the impacted nature of civil cases in the Eastern District of California, Fresno

24 Division, such long continuances are generally disfavored, especially since this case had a long

25 litigation history in state court, and on February 8, 2019, the Court conducted an informal

26 telephonic to discuss the propriety of such a continuance in this case. (ECF Nos. 7, 8.) After
27 holding the conference, the Court finds good cause for such a continuance given the likelihood of

28 settlement and the need for time to allow the Court to approve the settlement agreement.


                                                   1
 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1.      The parties’ request to continue the initial scheduling conference is GRANTED;

 3          2.      The initial scheduling conference set for February 12, 2019 is CONTINUED to

 4                  August 13, 2019, at 10:00 a.m. in Courtroom 9; and

 5          3.      The parties shall file a joint scheduling report seven (7) days prior to the

 6                  scheduling conference.

 7
     IT IS SO ORDERED.
 8

 9 Dated:        February 8, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
